[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
RE: DEFENDANT'S MOTION FOR ORDER, CODED 162, DATED FEBRUARY 10, 1998
The defendant has filed a motion regarding the order entered by this court on October ", 1996, entering a decree of dissolution of marriage between the parties. The defendant seeks to order the plaintiff to provide copies of his various Oppenheimer Shareholder Services in order to prepare the necessary QUADRO. The order entered by this court on October ", CT Page 8954 1996 regarding the QUADRO was as follows:
    The deferred compensation assets, shown on the plaintiff's financial affidavit, is ordered divided equally between the parties by QUADRO. The defendant is to prepare the QUADRO. The court retains jurisdiction over any disputes that may arise involving the language of the QUADRO.
The court further finds that since October ", 1996, the plaintiff has cashed in part of his deferred compensation assets that were ordered divided equally between the parties. The last day of trial on the limited contested hearing was June 27, 1996. The court enters the following order regarding this motion:
1. The plaintiff is ordered to not make any further withdrawals from his deferred compensation assets until such time as the QUADRO has been approved of by Oppenheimer Shareholder Services.
2. The plaintiff is ordered to execute an authorization allowing counsel for the defendant to obtain any and all information regarding his deferred compensation assets as shown on his financial affidavit from the last day of trial on June 27, 1996 to the present time.
Axelrod, J.